MEMORANDUM **
James M. Kinder appeals the district court’s order dismissing his 42 U.S.C. § 1983 claim against Dona Loshonkohl for lack of subject matter jurisdiction. Kinder’s § 1983 claim asserts federal question jurisdiction based on his contention that California Civil Code § 47.5 is unconstitutional and seeks an injunction against enforcement of a judgment Loshonkohl won against him under § 47.5 in the state courts.
The district court correctly concluded that it lacked subject matter jurisdiction to adjudicate Kinder’s claim. In Gritchen v. Collier, 254 F.3d 807 (9th Cir.2001), we held that an officer’s filing of a § 47.5 defamation action is not taken under color of state law, which is a “jurisdictional requisite for a § 1983 claim.” Id. at 812 (citing West v. Atkins, 487 U.S. 42, 46, 108 S.Ct. 2250, 101 L.Ed.2d 40 (1988)).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.